Citation Nr: 1521823	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  13-05 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as a mood disorder or depression, to include as secondary to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from July 1978 to February 1982.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which denied the benefit on appeal.

The RO included the issue of entitlement to an initial compensable disability rating for bronchitis in the January 2013 Statement of the Case.  In the February 2013 substantive appeal, however, the Veteran only disagreed with the denial of service connection for an acquired psychiatric disorder.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, the Board finds that additional development is necessary regarding the Veteran's service connection claim for an acquired psychiatric disorder.  

Importantly, the VA examination reports and addenda (dated in June 2011, July 2011, September 2011, and November 2011) of record are inadequate for purposes of determining the etiology of the Veteran's psychiatric disorder.  

The June 2011 VA general medical examiner indicated that the Veteran had a mood disorder due to general medical condition.  No opinion was provided with respect to which conditions caused the mood disorder.  

The July 2011 VA examiner (psychologist) found that if the Veteran's insomnia is due to his sinusitis and not his sleep apnea, then his mood disorder is at least as likely as not caused by his service-connected sinus condition.  The September 2011 VA ENT doctor found that the Veteran's insomnia is unlikely caused by his maxillary sinusitis or bronchitis.  She noted, however, that "[s]inusitis can potentially exacerbate insomnia but not cause it."  These opinions are too equivocal and as such, are inadequate for determining entitlement to service connection.

In a November 2011 addendum, the July 2011 VA examiner found that based on review of the September 2011 examiner's findings, his opinion is that the Veteran's mood disorder is less likely as not caused by his service-connected sinusitis.  No rationale was provided other than referencing the September 2011 examiner's findings.  

The Board finds that all of these opinions are inadequate for determining the etiology of the Veteran's claimed mood disorder.  Importantly, these opinions do not include a clear discussion as to whether the Veteran's psychiatric disorder is aggravated by his service-connected disabilities-namely, his sinusitis and bronchitis.  As such, a remand is necessary for a new opinion(s) as to the etiology of the Veteran's acquired psychiatric disorder.

Accordingly, the case is REMANDED for the following action:

1.  If available, forward the Veteran's claims file to the July 2011 VA examiner (psychologist) and the September 2011 VA examiner (ENT) for supplemental opinions regarding his acquired psychiatric disorder claim.  If the July 2011 and September 2011 examiners are not available, forward the claims file to another appropriate examiner(s) for the requested opinions.  

It is left to the examiners' discretion whether to reexamine the Veteran. 

The claims file, and any pertinent evidence in electronic format, should be provided to the appropriate examiners for review, and the examiners should note that it has been reviewed. 

After reviewing the file, the examiners should render an opinion as to whether it is at least as likely as not that (i.e., a probability of 50 percent or greater) the Veteran has an acquired psychiatric disorder that has been caused or aggravated by his military service, or caused or aggravated (chronically worsened) by a service-connected disability (including chronic sinusitis and bronchitis).  It is important that the examiners discuss whether the Veteran's currently diagnosed acquired psychiatric disorder has been aggravated (chronically worsened) by his service-connected disabilities.  

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner should provide a complete rationale for any opinions provided.

2.  Perform any additional development deemed necessary. 

3.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence, and the issue on appeal should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




